DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the cited references do not disclose or suggest analyzing said program also by at least one associated criteria based on said program content, monitoring said program by creating a program dataflow that reflects scheduling date by analyzing said associated criteria and said signature and determining program availability and providing updated information to a user as whether program availability is affecting program schedule date and time upon detecting any changes. The Examiner respectfully disagrees.
Knudson discloses characterizing said program also by at least one associated signature. For example, Knudson discloses once the user sets the reminder/recording options shown in Fig. 7 the system matches the options or criteria with the programs and episodes in order to set a reminder for the matching programs or episodes; see at least paragraph 0067.
Knudson further discloses monitoring said program by creating a program dataflow that reflects scheduling date by analyzing said associated criteria and said signature. For example, the system of 
Knudson further discloses determining program availability and providing updated information to a user as whether program availability is affecting program schedule date and time upon detecting any changes. For example, Knudson discloses allowing the user to resolve any conflict; see at least paragraphs 0074 and 0102-0103. Furthermore, if any existing information has been added, the system will again examine the user criteria and set a reminder or update or remove an existing reminder for each new or updated program or episode; see at least paragraph 0067.
Knudson is not clear about the analysis of the said program. Klappert is cited to disclose such limitation. For example, Klappert discloses that text in closed caption information for the event can be analyzed to assess the progress of the event and to determine if the event has ended. Closing theme song can also be analyzed in the same way, i.e. analyzing sound associated with a media asset to detect the beginning of a closing theme song; see at least paragraph 0071. For at least the above reasons, the present claimed invention is not patentable over the cited reference(s). 
Claims 16-17, 21-22, 25, 30, 34 and 35 have been amended, claims 1-15 have been previously canceled and the amendments overcome the previous claim objections.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a control module”, “an analysis module” and “a tracking module” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21-28 and 31-35 rejected under 35 U.S.C. 103 as being unpatentable over Knudson (US 2015/0237404) in view of Klappert (US 2012/0036537).
Regarding claim 16, Knudson discloses a method, comprising:
receiving a user selection for a program to be displayed at a later date, wherein said program has a suggested scheduled time and date (user can select a program; see at least Figs. 4 and 5 and paragraphs 0051-0055….i.e. Seinfeld scheduled July 9th at 7:00 PM); 

monitoring said program by creating a program dataflow that reflects scheduling date by analyzing said associated criteria and said signature (the system will search a database of programs in order to match the criteria specified by the user; see at least paragraph 0067); and
determining program availability and providing updated information to a user as whether program availability is affecting program schedule date and time upon detecting any changes (by allowing the user to resolve any conflict; see at least paragraphs 0074 and 0102-0103. Furthermore, if any existing information has been added, the system will again examine the user criteria and set a reminder or update or remove an existing reminder for each new or updated program or episode; see at least paragraph 0067).
Knudson discloses at least characterizing said program by its content based on a plurality of associated criteria based on said program content (once the user sets the reminder/recording options shown in Fig. 7 the system matches the options or criteria with the programs and episodes in order to set a reminder for the matching programs or episodes; see at least paragraph 0067), but is not clear about analyzing said program.
Klappert discloses the above missing limitation; see at least paragraph 0071.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Knudson by the teachings of Klappert by having the above limitation so to be able to update a media guidance application with real-time media information for enhancing recording features; see at least the Abstract.



Regarding claim 18, Knudson in view of Klappert disclose the method of claim 16, wherein an alert is generated based on said detected change in programming and at least a user or a user device is sent an alert informing of said updating and/or changes (when a new program information is added or existing information is updated in the database the user is alerted to solve any conflicts; see at least paragraphs 0102-0103).

Regarding claim 21, Knudson in view of Klappert disclose the method of claim 16, wherein said monitoring step is performed by analyzing streaming content (Klappert; see at least paragraph 0071).

Regarding claim 22, Knudson in view of Klappert disclose the method of claim 16, wherein said detected changes affects a plurality of associated future programs and said plurality of associated programs are all modified (see at least paragraph 0080).

Regarding claim 23, Knudson in view of Klappert disclose the method of claim 22, wherein a different alert is sent for each modified associated program (see at least the rejection of claim 1).

Regarding claim 24, Knudson in view of Klappert disclose the method of claim 23, wherein a single alert is sent for all modified associated programs (the user is notified of multiple conflicts, i.e. for program X and program Y; see at least Fig 14).

Claim 25 is rejected on the same grounds as claim 16.

Claim 27 is rejected on the same grounds as claim 18.
Claim 28 is rejected on the same grounds as claim 17.

Regarding claim 31, Knudson in view of Klappert disclose the device of claim 25, wherein analyzing said user selection and associated criteria is made by examining an electronic program guide (EPG) (see at least paragraph 0067).

Regarding claim 32, Knudson in view of Klappert disclose the device of claim 25, wherein analyzing said user selection criteria is made by examining an interactive program guide (IPG) (see at least paragraph 0067).

Regarding claim 33, Knudson in view of Klappert disclose the device of claim 25, wherein a single alert is sent for all modified associated programs (the user is notified of multiple conflicts, i.e. for program X and program Y; see at least Fig 14).

Regarding claim 34, Knudson in view of Klappert disclose the device of any of claim 25, wherein said monitored change includes a change to programing schedule and/or content (see at least the rejection of claim 16).

Claim 35 is rejected on the same grounds as claim 16.

Claims 19-20 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Knudson in view of Klappert and further in view of Dhanabalan (US 2015/0319494).

	Dhanabalan discloses the above missing limitation; providing the user with an option to select alternative recorded programs when a recording conflict occurs; see at least Figs. 7A-7D and paragraphs 0045, 0051-0052 and 0055.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Knudson in view of Klappert by the teachings of Dhanabalan by having the above limitation so to be able to resolve any recording conflict; see at least paragraph 0045.

Regarding claim 20, Knudson in view of Klappert and further in view of Dhanabalan disclose the method of claim 19, wherein said user replacement is provided by monitoring other program or signature and content (Dhanabalan; see at least paragraph 0045).

Claim 29 is rejected on the same grounds as claim 19.
Claim 30 is rejected on the same grounds as claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426